            Case 3:18-cv-02140-SRU Document 19 Filed 08/21/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

CHAZ GULLEY,                                    :
     Plaintiff,                                 :
                                                :
       v.                                       :   Case No. 3:18-cv-2140 (SRU)
                                                :
COMMISSIONER SEMPLE, et al.,                    :
    Defendants.                                 :

                                            ORDER

       Chaz Gulley (“Gulley”) initiated this action by filing a complaint pursuant to 42 U.S.C. §

1983 against Commissioner Scott Semple, Directors of Security Antonio Santiago and Christine

Whidden, District Administrator Angel Quiros, Counselor Supervisor Aldi, Warden William

Mulligan, District Administrator Edward Maldonado, Counselor Fiore, Captain Lizon, and

Captain Michelle Walsh. Gulley alleges that the defendants violated his rights under the First,

Eighth, and Fourteenth Amendments.

       On January 27, 2020, I dismissed the Fourteenth Amendment procedural due process

claim arising from the issuance of a disciplinary report to Gulley on August 23, 2018 and all

other federal claims asserted against defendants Walsh, Fiore, Semple, Maldonado, Santiago, and

Whidden. See generally Initial Review Order, Doc. No. 17. In addition, I dismissed without

prejudice the First Amendment retaliation claim asserted against defendant Aldi, the Eighth

Amendment handcuffing claim asserted against defendants Aldi, Lizon, Mulligan and Quiros,

and the Fourteenth Amendment claim that defendants Aldi, Lizon, Mulligan and Quiros violated

Gulley’s procedural due process rights when they regressed him to phase one of the security

group program in March 2018. Id. I permitted Gulley thirty (30) days to file an amended

complaint to reassert the First Amendment retaliation claim against defendant Aldi, the Eighth

Amendment recreation claim against defendants Aldi, Lizon, Mulligan, and Quiros, and the
         Case 3:18-cv-02140-SRU Document 19 Filed 08/21/20 Page 2 of 2



Fourteenth Amendment procedural due process claim against defendants Aldi, Lizon, Mulligan,

and Quiros. Id. at 12. I cautioned Gulley that if he did not file an amended complaint within the

time specified, the Clerk would enter judgment for the defendants and close the case. Id.

       To date, Gulley has not filed an amended complaint in response to the Court’s Order.

Nor has he sought an extension of time to file an amended complaint or otherwise contacted the

Court. Because Gulley has not filed an amended complaint within the time specified by the

Court, the Clerk is directed to enter judgment for the defendants in accordance with the prior

Order and close the case. See Doc. No. 17.

       The Motions for Status Conference, [Doc. Nos. 13, 16], filed by Gulley before the Court

dismissed the complaint with leave to amend, are DENIED as moot.

               So ordered.

       Dated at Bridgeport, Connecticut, this 21st day of August 2020.

                                                            /s/ STEFAN R. UNDERHILL
                                                            Stefan R. Underhill
                                                            United States District Judge




                                                2
